Citation Nr: 1235234	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-37 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to proceeds of the Veteran's National Service Life Insurance (NSLI) Service Disabled Veterans' Insurance (RH) policy number [redacted].


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 decision of the Department of Veterans Affairs (VA), Regional Office and Insurance Center (ROIC) Philadelphia, Pennsylvania.  

In September 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2011 and was remanded for VA to schedule the appellant for a Board hearing.  VA complied with the July 2011 remand.  The matter has now returned to the Board for further appellate consideration. 

At the time of his death, the Veteran had two life insurance policies in existence, RH [redacted] ($10,000) and RH [redacted]($20,000).  The appellant testified at the September 2012 Board hearing that her appeal was only as to the $10,000 policy.  (See Board hearing transcript page 2.)  In addition, the Veteran's VA Form 9 attachment reflects that she was only appealing one policy, and only the appeal as to entitlement to the one policy was certified to the Board.  Thus, the Board finds that the only issue on appeal is entitlement to proceeds of the Veteran's insurance policy number RH [redacted].  As the other policy (RH [redacted]) was never on appeal, a withdrawal is not warranted.  The Board has restyled the caption and issue to correctly reflect the issue.



FINDINGS OF FACT

1.  The Veteran died in May 2004. 

2.  In November 2003, the Veteran executed life insurance policy RH [redacted] and designated the appellant as the sole beneficiary.

3.  On April 22, 2004, the Veteran executed a change of the beneficiary of his life insurance policy number RH [redacted] from the appellant to J.K. and R.K.

4.  The evidence of record reflects that the Veteran intended J.K. and R.K. to be the beneficiaries of his NSLI policy proceeds, that he took overt action reasonably designed to effectuate that intent, and that he did everything he subjectively and reasonably believed was necessary to effectuate his intention.

5.  The evidence of record does not reflect that the Veteran lacked testamentary capacity or that he was under undue influence at the time he designated J.K. and R.K. as the beneficiaries of his RH [redacted] policy proceeds.


CONCLUSION OF LAW

The appellant is not the designated beneficiary of the Veteran's NSLI policy (RH [redacted]) and she is not entitled to the proceeds of the policy. 38 U.S.C.A. §§ 1917, 38 C.F.R. § 8.22. to 38 C.F.R. §§ 3.355, 8.22 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In VA correspondence to the appellant dated in November 2005, the appellant was informed of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case with regard to the appellant.

The appellant contends that she is entitled to the proceeds of the Veteran's policy, RH [redacted]; however, both J.K. and R.K. contend that they are entitled to the same proceeds.  Thus, the present claim is a contested claim as the allowance of the claim to one party will result in the disallowance of another claim involving the same benefit.  38 C.F.R. § 20.3(p).  Contested claims are governed by 38 C.F.R. §§ 19.100 through 19.102, and § 20.713.  The claims file does not reflect that VA has complied with the requirements with regard to providing notice to J.K. and R.K., and an opportunity to participate in a hearing.  Nevertheless, the Board finds that a remand for VA to comply with the above noted regulations is not warranted.  In the decision below, the Board denies the appellant's claim for entitlement to the proceeds of the Veteran's life insurance policy.  Thus, J.K. and R.K. have not been prejudiced by the lack of compliance with VA regulations regarding contested claims.  A remand to ensure compliance would serve no benefit to the appellant, as she was the party who was fully apprised of her rights.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the [claimant] are to be avoided).  The parties who were not advised of their rights (J.K. and R.K.) are the prevailing parties; thus, they have not been prejudiced.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's treatment records, the pertinent insurance policy forms, correspondence from medical professionals, and numerous lay statements, to include the written statements of the appellant and her testimony at a Board hearing.  The Board has considered the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to assist in obtaining.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

An NSLI policy is a contract between the Veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The Veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy, and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  A change of beneficiary to be effective must be made by notice in writing signed by the insured and forwarded to the VA by the insured or designated agent, and must contain sufficient information to identify the insured. 38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  Thus, the federal statute governing NSLI policies gives the veteran the right to change the beneficiary of an NSLI policy at any time, with or without the knowledge or consent of any present or prior beneficiaries. See Wissner v. Wissner, 338 U.S. 655, 658 (1950); Young v. Derwinski, 2 Vet. App. 59  (1992). 

As the insurer, the Federal Government promises to pay the proceeds of the NSLI policy to whomsoever the veteran designates as the beneficiary or beneficiaries of the policy proceeds.  Should questions arise regarding the proper beneficiaries of NSLI policies, federal law rather than state law governs. Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) [citing United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972)]; see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

Attempts by a Veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the Veteran's intent, with a two-prong test being used to determine if an actual change of beneficiaries has taken place.  First, there must be evidence of an intention on the part of the Veteran to change the beneficiary, and second, there must be some overt act done to effectuate that intent. Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. App. 129, 133 (1998). 

A person seeking to show that the NSLI insured Veteran had made a valid beneficiary change may prevail by proving that the insured Veteran complied with the regulations in filing a valid change of beneficiary with VA.  Second, if this cannot be shown, then, in order to prevail, the claimant must prove by clear and convincing evidence that the insured Veteran intended that the claimant should be the beneficiary and also prove that the insured Veteran took an overt action reasonably designed to effectuate that intent.  Third, if the insured Veteran's intent cannot be proven by clear and convincing evidence, then the claimant must prove the insured Veteran's intent by a preponderance of the evidence and must also prove that the insured Veteran did everything reasonably necessary, or at least everything he or she subjectively and reasonably believed was necessary, to effectuate his intention.  In applying this test, the party claiming the insured Veteran intended to change the beneficiary of his or her NSLI policy has the burden of proof. Fagan v. West, 13 Vet. App. 48, 57 (1999). 

Undue influence 

The law also provides that a beneficiary designation may be invalid if there is undue influence placed upon an insured to change the beneficiary of his policy.  Generally, "undue influence" which will nullify a change of beneficiary is that influence or dominion, as exercised at the time and under the facts and circumstances of the case, which destroys the free agency of the testator, and substitutes, in the place thereof, the will of another. Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 1939). 

Before a testament can be set aside on the grounds of undue influence, the contestant must prove (1) the existence and exertion of an influence; (2) the effect and operation of such influence so as to subvert or overpower the mind of the testator at the time of the execution of the testament; and (3) the execution of the testament which the maker thereof would not have executed except for such influence. See Lyle, supra. 

Testamentary Capacity 

A change of beneficiary may be invalid if it is determined that the insured lacked "testamentary capacity" at the time of the disputed change of beneficiary.  When cases are referred to a rating agency involving the testamentary capacity of the insured to execute designations or changes of beneficiary, the following considerations will apply, pursuant to 38 C.F.R. § 3.355: 

(a) Testamentary capacity is that degree of mental capacity necessary to enable a person to perform a testamentary act.  This, in general, requires that the testator reasonably comprehend the nature and significance of his act, that is, the subject and extent of his disposition, recognition of the object of his bounty, and appreciation of the consequence of his act, uninfluenced by any material delusion as to the property or persons involved. Id. 

(b) Due consideration should be given to all facts of record, with emphasis being placed on those facts bearing upon the mental condition of the testator (insured) at the time or nearest the time he executed the designation or change.  In this connection, consideration should be given to lay evidence, as well as medical evidence. Id. 

(c) Lack of testamentary capacity should not be confused with insanity or mental incompetence.  An insane person might have a lucid interval during which he would possess testamentary capacity.  On the other hand, a sane person might suffer a temporary mental aberration during which he would not possess testamentary capacity.  There is a general but rebuttable presumption that every testator possesses testamentary capacity.  Therefore, reasonable doubts should be resolved in favor of testamentary capacity. Id. 

The burden of proving lack of testamentary capacity lies with the person so contesting. To rebut the presumption of testamentary capacity established by 38 C.F.R. § 3.355(c), the contestant must show a lack of testamentary capacity by a preponderance of the evidence. Elias v. Brown, 10 Vet. App. 259, 263  (1997). 

Analysis

This case involves a dispute over payment of the Veteran's NSLI policy, RH [redacted], to the existing designated beneficiaries, J.K. and R.K., the grandchildren of the Veteran, on said policy.  The appellant is the widow of the deceased Veteran.  The Veteran died on May 14, 2004.

The claims file includes a VA Form 29-4364 (Application for Service-Disabled Insurance), dated by the Veteran on November 23, 2003.  The amount of the insurance proceeds is $10,000 with the sole beneficiary listed as the appellant. 

The claims file also includes a VA Form 29-366b (Designation of Beneficiary).  The form is dated April 22, 2004, contains what is allegedly the Veteran's signature, and is notarized by D. M.  It lists the beneficiaries as J.K. and R.K., with each receiving 1/2 of the proceeds of policy number RH [redacted].  

The appellant avers that the Veteran was mentally unable to understand the significance of the beneficiary designation change in April 2004.  She contends that the Veteran was subject to undue influence of his sons, one of whom is the father of J.K. and R.K.  

Initially, the Board will discuss whether an actual change of beneficiaries has taken place.  The April 22, 2004 VA From 29-336b was in writing, was signed by the insured (the Veteran), contained sufficient information to identify the Veteran, and was in the possession of the Department of Veterans Affairs on April 26, 2004, prior to his death.  The claims file does not contain any evidence that the Veteran was not the individual who signed the VA Form 29-336b.  In addition, the form contains a notary stamp.  Thus, the Board finds that the signature on the April 22, 2004 beneficiary designation form is valid and an actual change of beneficiaries took place. See 38 C.F.R. § 8.19 (2011).  

The beneficiary designation of J.K. and R.K. will be valid in the absence of undue influence placed on the Veteran, or lack of testamentary capacity at the time of the disputed change of beneficiary.  

The Board notes that at the time he made the beneficiary change, the Veteran was hospitalized and that he remained hospitalized until his death approximately three weeks later.  The Board has reviewed the evidence from the date of the beneficiary change, as well as all the clinical records of evidence, to include from the week prior and week subsequent to the change.  In this regard, the Board notes that emphasis is placed on the those facts bearing upon the mental condition of the insured at the time or nearest the time he executed the change of beneficiaries.

The evidence reflects that the Veteran was hospitalized on April 14, 2004.  Clinical records from April 15, 2004 reflect that the Veteran had pain in his lower back, and was unable to turn side to side without breaking a sweat and getting short of breath; he was placed on Oxycodone.  The clinical records reflect that he was alert and verbal.  It was noted that his sons were at his bedside and the Veteran's code level was discussed with all of them.  

April 16, 2004 records reflect that the Veteran had difficulty breathing.  It was noted that one of the Veteran's sons was sleeping on a sofa bed in the Veteran's room and the Veteran was concerned with his family worrying about him.  The record reflects that the Veteran expressed feeling prepared to die.  

April 17, 2004 records reflect that at various times, the Veteran's sons were with him, as was his wife with whom he was talking, and he was watching television.  The records reflect that the Veteran complained of nausea, had a cough with thick mucus, needed assistance to use the commode, and that his wife was assisting him with eating.  The record further reflects that the Veteran stated "I wish I could just die and get this over with."  His family requested he be given something to help him sleep.  

April 18, 2004 records reflect that the Veteran was found in his bed without his gown and arm brace; he reported "I don't know what I am doing."  His son stated that the sleeping pills make the Veteran confused.  Another entry reflects "slight confusion."  Both his wife and son were noted to visit him.  

April 19, 2004 records reflect that the Veteran appeared confused and was asking about "gas lines".  It was also noted that he appeared to think that turning on the light switch drains his urine.  Approximately two hours later, it was again noted that he appeared confused.  The report reflects that he stated "call the cops to untie me", asked if he was in an apartment, and appeared confused when he was told he was in the hospital.  Later reports also note that the Veteran "is confused at times."  It was noted that the Veteran's son was concerned that the Veteran may be hallucinating due to pain medication.   A late afternoon record reflects "family again expressed concerns over [the Veteran's] confusion."  A 9:00 pm record reflects that the Veteran was alert and oriented times two with some hallucinations; he was not aware of place but knew person and time.  Another record reflects that the Veteran had "intermittent confusional status."  It was noted that he "speaks of people, things, etc that are not really there or happening."  There was a possible concern for sleep deprivation due to poor sleeping.

April 20, 2004 records reflect that the Veteran was still hallucinating at 1:00 am.  A 3:00 am record reflects that he was confused and looking for money.  The records reflect that the doctor was called and informed of the status of the Veteran's lungs and his confusion-anxiety.  Another entry reflects that the Veteran awakes from sleep periodically and is confused.  Both his son and wife were noted to have visited.  Evening records reflect that the Veteran was "still having confusional episode."  It was noted that the confusion had improved slightly since the morning.  A midnight entry reflects that the Veteran's son "wants to sign paperwork to be sole beneficiary of [the Veteran's] estate."  A referral was made to social services.  It was also noted that the son would formally ask another doctor if he would accept the transfer of the Veteran's care.

April 21, 2004 records reflect that the son stated that he would need a witness for the transfer of insurance benefits.  The records also reflect that the Veteran was more alert that afternoon.  It was noted that the "son requested to talk to me (the clinician) about [the Veteran's] mental faculty, whether he can decide for himself.  He [unreadable] this for some insurance purposes.  He said that his dad is going to transfer beneficiary to both his sons."  A subsequent record reflects that the Veteran "appears confused states 'are you the one that tied me up.' Patient reoriented."  It was noted that the son and family had visited.

April 22, 2004 records reflect that the Veteran was seen by a psychologist.  The record states" interviewed patient [and] completed a mental status and clinical interview after requested by the family."  A subsequent entry reflects that the Veteran was feeling better.  An entry reflects "[the Veteran] answer appropriate questions.  Ask what going to happen to his [right] shoulder and what kind of treatment he will have.  He completed radiation before but not chemotherapy.  He said if chemotherapy will be [unreadable] he is willing to do it.  He also said that he is considering transferring of his VA benefits to his sons."  Another entry reflects "will ask mental health [unreadable] completing evaluation.  Personally I think he is competent to decide for himself about his care."  The Board notes that there are 11 clinical entries for April 22, 2004.  None of the entries notes confusion.  

April 23, 2004 records reflect that the Veteran was "evaluated by psychologist yesterday and was found to be of sound mind."

Nighttime records from April 24, 2004 reflect that the Veteran was talking about fear of pain and waiting for death.  An entry an hour later reflects "[veteran] still very restless now also not oriented to place or time. Trying to climb out of bed and pull out lines."  

An entry from 1:00 am April 25, 2004 reflects that the Veteran was less agitated but not climbing out of bed, but still pulling lines and confused.  Five more entries that day also reflect that he was still confused; although a 9:30 pm entry reflects that he had lots of family and friends present for a religious ceremony and that he was alert and oriented.  

April 26, 2012 records reflect confusion on two entries.

April 27, 2012 records reflect confusion on two entries.  It was noted that he was asking "are you taking me to the hospital?  This is someone else's bed."

April 28, 2012 records reflect that pain mediation was requested for the Veteran and he was given morphine sulfate.  The records reflect that he was alert and oriented times three.  

April 29, 2012 records reflect that the Veteran was not oriented to place and was slightly confused; however, later in the morning, he was noted to be oriented times three when the clinician went to the Veteran's hospital room to clarify his wishes of certain people not being able to enter the room.  The Veteran stated, "I will go with the wishes of my sons.  I don't' want [the appellant] or those Abbotts in here."

An April 30, 2012 record reflects confusion.  
  
Records in May 2012 note that the Veteran had periods of confusion, disorientation, and pain until his death on May 14, 2012 in the hospital.

The claims file also includes a "mini mental status exam".  It notes that the Veteran scored a 28 out of 30 points on the evaluation.  He was unable to be tested for an additional 2 points because he could not write a sentence or copy a design due to a "broken right hand."

The claims file also includes a behavior health encounter record dated April 22, 2004, arrival time 14:30.  It notes the following:

[The Veteran] was interviewed on the inpatient ward of the Quentin N. Burdick Memorial Healthcare Facility for purposes of conducting a mental status exam.  

[The Veteran] is a 60 year-old Native American male.  His mood was euthymic with congruent affect.  He denied suicidal or homicidal ideation and was future oriented.  His rate of speech was normal and his thought processes were logical.  No hallucinations or delusions were reported or observed.  He was oriented x 3 and displayed no memory problems.  He reported no difficulties with vegetative functioning.  

[The Veteran] obtained a score of 28 out of 28 questions.  The Mini Mental Status Exam is a structured interview with thirty total points possible.  Two questions were omitted because it required writing and [the Veteran's] dominate hand, right arm, was broken.  

No recommendations for further testing or follow-up treatment were made

The claims file includes correspondence, dated in July 2004, from Dr. R.L.  Dr. R.L. stated that he could not make a statement regarding the Veteran's competency during his period of hospitalization. 

The claims file includes correspondence, dated in October 2004, from L. K. C.  She stated that she was the sister of the Veteran and that he told her that he was taking out life insurance for himself and his wife.  She further stated that the Veteran was on a high dosage of morphine and other pain medication and was not competent.  She alluded that any change in his beneficiary was fraud.  

The claims file includes a question and answer form addressed to D.M. and presumable completed by her.  D.M. is the notary for the VA Form 29-336b dated April 22, 2004.  She stated that she was not related to the Veteran or the beneficiaries but knew them.  She stated that she had known the Veteran for many years, and was familiar with his relatives as they live in a small community.  She further reported that the insurance form was signed in the Veteran's hospital room, and that she witnessed the Veteran sign the form.  She reported that she did not know who had completed the form, as it was completed prior to her arrival.  She reported that she asked the Veteran if he understood the form and he replied "yes."  She further stated that the Veteran appeared to be acting of his own free will, and did not appear to be intoxicated or acting under the influence of any medication or drugs.  She noted that the Veteran did not indicate or state anything about making the change of beneficiaries.  She stated "I believe that [the Veteran] knew what he was doing.  While I was in his room, he asked me a couple questions about myself and we talked a little while about things not related to his questioner." 

The claims file includes August 2005 correspondence from Dr. K.A. H.-K..  She stated as follows:

The Mini-Mental Status Exam is a relatively gross measure of cognitive function.  Extensive psychological tests have been designed to measure various types of competence.  However, the issue of competence requires the JUDGEMENT of the clinical assessing a particular type of decision-making process.  The Mini-Mental Status exam does not assess these particular issues.  In addition, competence is a legal concept and is decided by the judge with input from providers.

The Board finds, based on the evidence of record, that the Veteran had testamentary capacity at the time he signed the VA Form 29-336b form on April 22, 2004.  The Board has considered the lay statements and the clinical records.  The Board acknowledges that numerous clinical records reflect that the Veteran had periods of confusion on the days prior to, and subsequent to April 22, 2004; however, none of the entries from April 22, 2004 reflect confusion.  As noted above, emphasis is placed on those facts bearing upon the mental condition of the insured at the time or nearest the time he executed the designation or change.  The Board finds it significant that the clinical records note various other dates and times of confusion; thus, the absence of such notations on April 22, 2004 supports the finding that he was not confused on that date. 

In addition, the April 22, 2004 records reflect that the Veteran was able to answer appropriate questions, ask questions about his treatment, and was thought to be competent by the clinician.  The records with regard to his mental state reflect that his thought processes were logical, and no hallucinations or delusions were reported or observed, and he was oriented times three.  The Veteran's signature was notarized and the notary stated that she believed that the Veteran knew what he was doing.  

Although, L.K.C. has stated that the Veteran was not competent at the time he signed his insurance form, the evidence of record does not reflect that she was with the Veteran at the time the form was signed or on the day the form was signed.  Moreover, her lay statement is contradicted by the clinical evidence of record.

As noted above, there is a general but rebuttable presumption that every testator possesses testamentary capacity.  The burden of proving lack of testamentary capacity lies with the appellant who is contesting the capacity.  To rebut the presumption of testamentary capacity, the appellant must show a lack of testamentary capacity by a preponderance of the evidence.  Reasonable doubts should be resolved in favor of testamentary capacity.  The Board has considered the appellant's testimony that the Veteran would not have willingly and knowingly changed beneficiaries; however, in the present claim, the Board finds that the appellant has not met the burden of proof.  The preponderance of the evidence does not reflect that the Veteran lacked testamentary capacity at the time he signed the change of beneficiary form. 

In addition, the evidence does not reflect that the Veteran was under "undue influence" at the time he made the change in beneficiary.  While the evidence reflects that the Veteran's son or sons were present with him on many occasions during his hospitalization, to include when the notary arrived, the record does not reflect that the Veteran was not acting under his own free will.  There is insufficient evidence of record for the Board to find that the Veteran's family influenced him so as to subvert or overpower his mind at the time of the execution of the change of beneficiaries.

The Board sympathizes with the appellant's situation as the widow of the Veteran.  However, the weight of the evidence is against a finding that the designation of J.K. and R.K. as beneficiaries was invalid, that the Veteran was subject to undue influence, or that he lacked testamentary capacity at the time it was executed.  Therefore, the Board finds that the appellant is not entitled to recognition as the valid beneficiary of the Veteran's NSLI policy.


ORDER

Entitlement to proceeds of the Veteran's National Service Life Insurance (NSLI) policy number RH [redacted] is denied.  




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


